Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-2007

Bowen v. Ryan
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5017




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bowen v. Ryan" (2007). 2007 Decisions. Paper 371.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/371


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 06-5017
                                     ________________

                                     JOSEPH BOWEN,
                                                 Appellant
                                           vs.

JOSEPH RYAN; JOHN STEPANIK; KENNETH D. KYLER; FREDERICK K. FRANK;
      A. S. WILLIAMSON; G. N. PATRICK; C. R. MYERS; FRANK D. GILLIS;
R. E. JOHNSON; B. L. LANE; J. PIAZZA; JEFFREY A. BEARD; DAVID T. OWENS;
           RAYMOND CLAIMER; JOSEPH LEHMAN; MARTIN F. HORN
                   ____________________________________

                      On Appeal From the United States District Court
                          For the Middle District of Pennsylvania
                                (D.C. Civ. No. 05-cv-01512)
                        District Judge: Honorable James M. Munley
                      _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 21, 2007
               BEFORE: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES

                                Filed: September 26, 2007
                                _______________________

                                       OPINION
                                _______________________

PER CURIAM.

                Joseph Bowen, acting pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his complaint under Fed. R. Civ.

P. 12(b)(6).
              Bowen is an inmate currently confined at the State Correctional Institution

at Coal Township, Pennsylvania. He has been held in Administrative Custody there and

at other state institutions since October of 1984. Shortly after being confined in

Administrative Custody, Bowen was placed on the Restricted Release List by the

Secretary of the Department of Corrections. While Bowen remained entitled to periodic

review of his confinement status and eligible for release into the general population, being

on the Restricted Release List entailed some additional procedural barriers to

reclassification. Until 2004, the Prison Review Committee (“PRC”), which assessed

Bowen’s status every 90 days, had the authority to release him from Administrative

Custody. Since May of 2004, however, the PRC has been empowered only to

recommend release to the Secretary or his designee, who retain the power to authorize

Bowen’s return to general population.

              Bowen brought this suit under 42 U.S.C. § 1983, alleging that placement on

the Restricted Release List without notice and an opportunity to be heard violated his due

process rights. He also claimed that his extended confinement in Administrative Custody

amounts to cruel and unusual punishment, and that the 2004 changes to the review

procedures violated both his due process rights and Pennsylvania’s Commonwealth

Documents Law. The District Court overruled Bowen’s objections and adopted the

Magistrate Judge’s Report and Recommendation that the Complaint be dismissed under

Fed. R. Civ. P. 12(b)(6). The Court denied as moot Bowen’s request for appointment of

counsel.

              We exercise jurisdiction pursuant to 28 U.S.C. § 1291, and undertake
plenary review of the District Court’s dismissal under Rule 12(b)(6), accepting as true all

factual allegations in the complaint and viewing them in the light most favorable to the

non-moving party. See AT&T Corp. v. JMC Telecom, LLC, 470 F.3d 525, 529 (3d Cir.

2006). The decision to deny counsel is reviewed for abuse of discretion. See Parham v.

Johnson, 126 F.3d 454, 457 (3d Cir. 1997).

              Appellant’s claim that he was placed on the Restricted Release List without

due process was properly dismissed. Placement on this List did not deprive Bowen of his

liberty, privileges, or any other constitutionally protected liberty interest. See Sandin v.

Conner, 515 U.S. 472, 483-84 (1995). To the extent that the complaint can be read as

challenging the process by which Bowen was initially confined in Administrative

Custody, it fails to allege the lack of a hearing, inadequate opportunity to be heard, or

other procedural shortcoming that would implicate his due process rights.1

              We agree with the District Court’s analysis of Bowen’s constitutional

challenge to his confinement in Administrative custody. While twenty years in

administrative custody is clearly an atypical and significant hardship sufficient to trigger

the procedural protections of the Due Process Clause, implicating a liberty interest within

the contemplation of the Fourteenth Amendment, the procedures provided by the

Pennsylvania Department of Corrections satisfy the minimal constitutional standards for

due process. See Shoats, 213 F.3d at 143-45. Bowen was afforded an initial opportunity


   1
     While we do not disagree with the District Court’s decision to treat parts of this
claim as barred by the applicable statute of limitations, we instead follow the course taken
in Shoats v. Horn, 213, F.3d 140, 145-46 (3d Cir. 2000), and address the due process
claim on the merits.
to be heard upon confinement, and periodic review of his status. See id. at 146-47. Like

the District Court, we reject appellant’s conclusory allegations that the periodic reviews

by the PRC were rote or meaningless. The 2004 change in the review process neither

made it meaningless, as the PRC retains the power to recommend release to an official

with the power to order it, nor violated Pennsylvania’s Commonwealth Documents Law.

See Small v. Horn, 722 A.2d 664, 669-70 (Pa. 1998). Appellant has not suggested that

the denial of court-appointed counsel constituted an abuse of discretion.

              Accordingly, we will affirm the judgment of the District Court.